Citation Nr: 0003510	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-01 982A	)	DATE
	)
	)


THE ISSUE

Whether the November 20, 1997 decision of the Board of 
Veteran's Appeal's (Board's) that denied entitlement to an 
effective date earlier than October 1, 1995 for the award of 
payment of dependency and indemnity compensation (DIC) based 
on service connection for the cause of the veteran's death is 
clearly and unmistakably erroneous.  


REPRESENTATION

Moving Party Represented by:  Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to May 1954 
and from June 1954 to August 1979.  


FINDINGS OF FACT

1.  By a November 1997 decision, the Board denied entitlement 
to an effective date prior to October 1, 1995 for the award 
of payment of DIC, based on the grant of service connection 
for the cause of the veteran's death.  

2.  In February 1998 the moving party in this case, the 
veteran's widow, filed a motion for reconsideration of the 
November 1997 decision.  

3.  By a letter dated in May 1998 the moving party was 
advised that the motion for reconsideration was denied by the 
Board, that new entitlement had been established under Public 
Law 105-111 to permit revision of Board decisions on the 
basis of a finding of clear and unmistakable error, and that 
the motion for reconsideration was being construed as a claim 
for revision of prior Board decision.  

4.  By a subsequent letter, dated in March 1999, the moving 
party was informed that in view of new regulations 
promulgated pursuant to Public Law 105-111, the motion for 
reconsideration would not be construed as a motion for review 
on the basis of CUE; the moving party and representative were 
afforded sixty days to respond.  

5.  A motion for revision of the prior Board decision on the 
basis of CUE was submitted in May 1999.  

6.  The moving party's arguments concern whether VA informed 
her to apply for DIC benefits when it was informed of the 
veteran's death in 1993; they do not address the alleged 
clear and unmistakable errors of fact or law in the Board's 
November 1997 decision.


CONCLUSION OF LAW

The motion for revision of the November 20, 1997 decision 
denying service connection for the cause of the veteran's 
death, based on CUE, does not contain sufficient allegations 
of CUE.  38 U.S.C.A. §§ 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the November 20, 1997, decision, the Board reached the 
following findings of fact:

1.  All relevant evidence necessary for 
an equitable disposition of the appeal 
has been obtained.  

2.  The veteran died on June [redacted], 1993.  

3.  The appellant did not filed a claim 
for DIC benefits until September 1995.  

On these bases, the Board reached the following conclusion of 
law:  

The criteria for an effective date prior 
to October 1, 1995, for an award of 
payment of DIC benefits, based on the 
grant of service connection for the cause 
of the veteran's death have not been met.  
38 U.S.C.A. §§ 5107, 5110, 5111, 7722 
(West 1991); 38 C.F.R. §§ 3.31, 3.152, 
3.155, 3.400 (1996).  

On November 21, 1997, Public Law 105-111 (codified at 
38 U.S.C.A. §§ 5109A and 7111) was enacted to permit 
revisions of Board decisions on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The Board's review for CUE in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a)).  

In February 1998 the service representative filed a motion 
for reconsideration of the 1986 decision on behalf of the 
veteran's widow who is the moving party in the instant case.  
By a letter dated in October 1998, the moving party was 
advised that the motion for reconsideration was denied by the 
Board.  Also, information was provided with respect to new 
entitlement that had been established under the provisions of 
Public Law 105-111 that permits revision of Board decisions 
on the basis of a finding of clear and unmistakable error and 
that the motion for reconsideration was being construed as a 
claim for revision of prior Board decision.  VAOCGPREC 1-98.  
Furthermore, the Board provided a notice that it was in the 
process of promulgating regulations pertaining to CUE and as 
a result, was deferring all determinations until CUE 
regulations were finalized.  

In March 1999, the Board advised that moving party that new 
regulations had been promulgated with respect to revision of 
Board decisions on the basis of new and material evidence.  
The moving party was also advised that a the claim for 
reconsideration would not be construed as a claim for 
revision based on CUE.  

A motion for revision of the prior Board decision was 
submitted in May 1999.  This letter reflects the veteran's 
name and claim number as well as an expressed desire to add 
the case to the Board's CUE docket.  In addition, by virtue 
of reference made to the denial of the request for 
reconsideration of the 1997 Board decision, it is clear that 
the moving party is requesting revision of that decision.  
Consequently, the moving party satisfies the criteria set 
forth in 38 C.F.R. § 20.1404.  

While the moving party's challenge to the validity of the 
prior Board decision are to be afforded due consideration, 
she is advised that when she makes a collateral challenge to 
a presumptively valid final decision, she is required to come 
forth with specific allegations as to CUE.  Cf. Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997), Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  

Specific allegations are required to satisfy the requirements 
of a claim for service connection in a Board decision.  The 
motion must set forth clearly and specifically the alleged 
clear an unmistakable error or errors of fact or law in the 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process or any other general, nonspecific allegations of 
error, are insufficient to satisfy the requirements of the 
previous sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
38 C.F.R. § 20.1404(b)).  

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c)).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
clear and unmistakable error, an appellant must with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error. Fugo, 6 Vet. App. at 44. The error 
must be of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Id. at 43.

Examples of situations that are not clear and unmistakable 
error:

1  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

2.  Duty to Assist.  The Secretary's 
failure to fulfill the duty to assist.  

3.  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated. 

38 C.F.R. § 20.1403(d)).   

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).  

In this case, in her motion, with supporting evidence, 
received by the Board in May 1999, the moving party again 
argues that VA did not assist her, when she informed VA in 
1993 of the veteran's death, in filing a claim for DIC 
benefits in 1993.  She does not point to specific errors of 
fact or law in the Board's November 1997 decision.  Rather, 
she argues that she filed a claim for burial benefits at the 
time of the veteran's death, and that VA then should have 
informed her of her eligibility for DIC.  She states that the 
purpose of VA is to inform claimants of their entitlement to 
benefits.  Furthermore, she states that if burial benefits 
have been acknowledged since 1993, so should her entitlement 
to DIC.  

The recently enacted regulation, 38 C.F.R. § 20.1403(d)(2) 
(1999), specifically provides that breach of the duty to 
assist does not constitute CUE.  Likewise, the Court has held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  Shockley v. West, 11 Vet. App. 208, 213 (1998) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 
377 (1994)).  Moreover, the moving party has not 
specifically, identified any error and provide persuasive 
reasons why the result would have been different but for the 
alleged error.  Accordingly, the motion for revision of the 
November 20, 1997 decision denying service connection for the 
cause of the veteran's death, based on CUE, does not contain 
sufficient allegations of CUE.  


ORDER

The November 20, 1997 decision by the Board denying an 
effective date for the award of payments of DIC based on a 
finding of service connection for of the veteran's death 
should not be revised or reversed on the grounds of clear and 
unmistakable error.  The appeal is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 


